Name: 1999/769/EC: Commission Decision of 25 November 1999 terminating the anti-dumping proceeding concerning imports of video tapes on reels originating in the Republic of Korea (notified under document number C(1999) 3883)
 Type: Decision
 Subject Matter: international trade;  competition;  communications;  Asia and Oceania;  European Union law
 Date Published: 1999-11-26

 Avis juridique important|31999D07691999/769/EC: Commission Decision of 25 November 1999 terminating the anti-dumping proceeding concerning imports of video tapes on reels originating in the Republic of Korea (notified under document number C(1999) 3883) Official Journal L 303 , 26/11/1999 P. 0028 - 0028COMMISSION DECISIONof 25 November 1999terminating the anti-dumping proceeding concerning imports of video tapes on reels originating in the Republic of Korea(notified under document number C(1999) 3883)(1999/769/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 905/98(2), and in particular Article 9 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) On 25 January 1999, the Commission received a complaint concerning the alleged injurious dumping by imports of video tapes on reels originating in the Republic of Korea.(2) The complaint was lodged by the Video Pancake Manufacturers Association (VIPAM) on behalf of Community producers representing a major proportion of the total Community production of video tapes on reels pursuant to Articles 4(1) and 5(4) of Council Regulation (EC) No 384/96 (hereinafter referred to as the "Basic Regulation").(3) The complaint contained prima facie evidence of the existence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of an anti-dumping proceeding.(4) The Commission, after consultation, by a notice published in the Official Journal of the European Communities(3), accordingly initiated an anti-dumping proceeding concerning imports into the Community of video tapes on reels, currently classifiable within CN code ex 8523 13 00 and originating in the Republic of Korea.(5) The Commission officially advised the exporting producers, importers and representative associations of importers or exporters known to be concerned, the representatives of the exporting country, the representative users and the complainant Community producers. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation.B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING(6) By a letter of 6 October 1999 to the Commission, VIPAM formally withdrew its complaint.(7) In accordance with Article 9(1) of the Basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Community interest.(8) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Community interest.(9) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Community of video tapes on reels originating in the Republic of Korea should be terminated without the imposition of anti-dumping measures,HAS DECIDED AS FOLLOWS:Sole ArticleThe anti-dumping proceeding concerning imports of video tapes on reels, currently classifiable within CN code ex 8523 13 00 and originating in the Republic of Korea, is hereby terminated.Done at Brussels, 25 November 1999.For the CommissionPascal LAMYMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 128, 30.4.1998, p. 18.(3) OJ C 68, 11.3.1999, p. 13.